PER CURIAM:
The claimant seeks an award in the sum of $1,861.41 for damages and injuries sustained when her 1972 model Chevrolet automobile struck a hole in the berm adjacent to the northbound lane of W.Va.-U.S. Route 35 in Putnam County.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since *138there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.